                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

  IN THE MATTER OF THE SEARCH OF
  THE CELLULAR TELEPHONE ASSIGNED                    Case No. l:20-cr-136
  CALL NUMBER 909-4 77-0031 WITH
  INTERNATIONAL MOBILE EQUIPMENT                     Filed Under Seal
  IDENTITY "353969100530731"

                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

        I, Rodd Watters, Special Agent of the Tennessee Bureau oflnvestigation and Task Force

Officer of the Drug Enforcement Administrations, being duly sworn, deposed and state the

following:

                       INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the location

of the cellular telephone assigned call number 909-477-0031 with International Mobile Equipment

Identity "353969100530731" with listed subscriber as a Courtney WILLIAMS ("Target Cell

Phone #8") with a listed address of 10130 Foothill Blvd. Unit 417, Rancho Cucamonga California,

91730, whose service provider is Verizon Wireless, a wireless telephone service provider whose

legal compliance center is headquartered at 180 Washington Valley Road, Bedminster NJ, 07921.

Target Cell Phone #8 is described herein and in Attachment A, and the location information to

be seized is described herein and in Attachment B.

       2.      Because this wanant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions ofinformation collected

by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3) & (4), the requested

wan·ant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-3127. The


                                            Page 1 of 12

  Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 1 of 15 PageID #: 8
 requested warrant therefore includes all the information required to be included in an order

pursuant to that statute. See 18 U.S.C. § 3123(b)(l).

        3.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7), in that I am empowered by law to

conduct investigations of and to make arrests for offenses enumerated in Title 18, United States

Code, Section 2516. I have been employed as a Special Agent with the Tennessee Bureau of

Investigation, since September 15, 1998. I have been assigned as an investigator in the field of

narcotics investigations for more than twenty two (22) years. I am currently assigned as a Task

Force Officer (TFO) for the Drug Enforcement Administration (DEA) Chattanooga Resident

Office. I have been a Task Force Officer for approximately four (4) years. During my tenure as

an investigator assigned to narcotics investigations, I have gained a working knowledge of

narcotics trafficking methods and techniques. My present duties include the investigation of

violations of state and federal law by individuals involved in the sale and distribution of controlled

substances.

       4. .     During my experiences and tenure as a Narcotics Investigator and Task Force

Officer, I have investigated and participated in the investigations of organized criminal groups

violating drug trafficking laws. As part of my official duties, I have utilized most traditional law

enforcement techniques, including visual surveillance, interviewing of witnesses, the execution of

search warrants, the use of cooperating witnesses, the seizure of drug evidence, the controlled

purchases of drug evidence, court authorized pen registers, court authorized interceptions of wire

communications, the grand jury, and undercover techniques.             I have debriefed numerous

cooperating defendants and confidential informants regarding the habits, practices, methods and

general behavior of criminal groups engaged in organized criminal activity. I have personally



                                            Page 2 of 12

  Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 2 of 15 PageID #: 9
paiiicipated in Title III wire intercept investigations, including investigations involving large-scale

drug trafficking organizations and drug traffickers.       I have received specialized training in

conducting drug investigations and have attended numerous conferences and lectures featuring

government attorneys and law enforcement officials. Over the course of my career, I have

paiiicipated in numerous arrests of known drug traffickers and their associates. This experience

has afforded me an opportunity to observe and investigate methods, schemes, and operations used

by organized groups, including the use of cellular telephones to conduct their transactions. In

addition, I have paiiicipated in investigations concerning the concealment of proceeds of

controlled substances, including assets, monies, bank records, and the identification of co-

conspirators through the use of drug ledgers, telephone toll records, telephone bills, photographs,

and financial records. These investigations have resulted in the arrest of individuals who have

smuggled, received, and/or distributed controlled substances, including methamphetamine,

cocaine hydrochloride, cocaine base, heroin, and marijuana, as well as the seizure of controlled

substances and the proceeds of the sale of these controlled substances. I know based upon my

training and experience, that narcotics traffickers and money laundering organizations routinely

utilize several operational goals: first, the successful facilitation of the organization's illegal

activities that consist of the transportation and distribution of controlled substances and subsequent

collection of the proceeds of that illegal activity; and second, minimizing the exposure of

organization members, particularly those operating in management roles, from investigation and

prosecution by law enforcement.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and info1mation obtained from other agents and witnesses. This affidavit is intended




                                            Page 3 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 3 of 15 PageID #: 10
 to show merely that there is sufficient probable cause for the requested wan-ant and does not set

 forth all of my knowledge about this matter.

         6.        Based on the facts set forth in this affidavit, there is probable cause to believe that

 violations of Title 21, United States Code, Sections 841(a)(l), 846, and 843(b) and Title 18 United

 States Code, Section 1956 and 1957 have been committed, are being committed, and will be

committed by Courtney WILLIAMS. There is also probable cause to believe that the location

infmmation described in Attachment B will constitute evidence of these criminal violations and

will lead to the identification of individuals who are engaged in the commission of these offenses.

        7.         The court has jurisdiction to issue the proposed wa1Tant because it is a "comt of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711 (3 )(A)(i).

                                             PROBABLE CAUSE

        8.         The United States, including the Drug Enforcement Administration, is conducting

a criminal investigation of James MARTIN aka "Fat Deuce" and others regarding possible

violations of Title 21, United States Code, Sections 841 (a)(l ), 846, and 843(b).

        9.         Since approximately April 2020, the Drug Enforcement Administration and the

Tennessee Bureau of Investigation have been involved in an investigation involving James

MARTIN aka "Fat Deuce" and others. Through this investigation, MARTIN has been identified

as a distributor and source of supply of illegal narcotics, primarily fake oxycodone pills likely

containing fentanyl and/or fentanyl analogues in Tennessee. MARTIN is a high-ranking validated

member of the 5-2 Bloodstone Villain street gang in Chattanooga, Tennessee. MARTIN has a

violent criminal history including attempted robbery and aggravated burglary. In 2019, MARTIN



                                              Page 4 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 4 of 15 PageID #: 11
 was convicted of possession with intent to distribute marijuana in United States District Court for

the Eastern District of Tennessee.

        10.     In June of 2020, your affiant contacted DEA TFO and United States Postal

Inspector Jed Hutchison regarding addresses being utilized by MARTIN. Your affiant provided

TFO/Inspector Hutchinson with these addresses to be placed on "watch lists" for suspicious

packages being mailed to and from these addresses. TFO/Inspector Hutchison advised that he

would infmm your affiant if anything suspicious was noted.

        11.     On July 15, 2020, TFO/Inspector Hutchison intercepted a suspicious package

addressed to Courtney WILLIAMS at 10130 Foothill Blvd. #417 in Rancho Cucamonga California

91730. The return address was listed as 4511 St. Elmo Avenue, Chattanooga, Tennessee, an

address utilized by MARTIN (listed on his driver's license). Your affiant had previously requested

TFO/Inspector Hutchison place this address on a "watch list." Following a positive K-9 alert for

the odor of narcotics, Inspector Hutchison obtained and executed a federal search warrant on the

package. The package contained $24,780 in U.S. Cun-ency (all $20 bills). Upon review of postal

records, Inspector Hutchison located records for approximately 35 similar packages. Based on

your affiant' s training and experience, this is indicative of money laundering of proceeds of illegal

activity and/or payment for illegal contraband, such as narcotics.

       12.     On August 5, 2020, TFO/Inspector Hutchison informed your affiant that a package

addressed to 2607 Curtis Street (an address place on "watch list" and utilized by MARTIN) had

anived in Chattanooga and was scheduled to be delivered at approximately 11 :00 am. TFO

Hutchison advised that this package was sent from San Diego, California, weighed approximately

3.5625 pounds, and was addressed to a Rich SANTORE at 2607 Curtis Street in Chattanooga,




                                            Page 5 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 5 of 15 PageID #: 12
 Tennessee. Based on your affiant's training, experience, and the investigation thus far, this is likely

 a fake name. Such is common when illegal contraband is shipped via the U.S. Postal Service.

        13.     Your affiant, along with TBI SA Moon and other DEA Chattanooga Agents,

 established surveillance on the 2607 Cmiis Street at approximately 10:50 am. At approximately

 11 :01 am, your affiant observed a silver Dodge Magnum pull up and park near the front of the

residence at 2607 Cmiis Street. Approximately 30 seconds later your affiant observed a black Jeep

pull into the driveway of2607 Curtis Street and park. Upon conducting a drive by of the residence,

TFO Watters obtained the vehicle registration for the black Jeep as being Tennessee 2M73Jl-the

same vehicle observed during the transaction between MARTIN and CLEMENTS on May 18,

2020, and registered to Lakennya CUMMINGS at 2607 Curtis Street, Chattanooga Tennessee. At

approximately 11: 15 am, your affiant observed the mail carrier arrive at the residence, remain for

a short period, and then drive to the next address. Your affiant observed someone walking from

the front of the residence toward the mailbox, and observed the legs of this person saw them to be

wearing light colored blue jeans.

        14.    At approximately 11:18 am, the black Jeep left the residence. The Jeep drove

directly past your affiant. CUMMINGS was the driver. Agents followed the Jeep directly to the

Children's Hospital Kennedy Outpatient Center. CUMMINGS exited the Jeep and was wearing

light colored blue jeans and a white tank top. Both CUMMINGS and a small child were observed

walking into the Outpatient Center. TFO Hixson conducted a walk-by of the vehicle and observed

the postal package sitting in the back seat behind the driver's seat. TFO Hixson advised that the

package had been opened.

       15.     On August 7, 2020, TFO/Inspector Hutchison notified your affiant that two

packages were inbound to Chattanooga from California. TFO Hutchinson informed your affiant



                                            Page 6 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 6 of 15 PageID #: 13
 that both packages were going to addresses that had been added to "watch lists" in relation to this

 investigation. Both packages were shipped from La Verne, California. One package was addressed

 to "Jason Martin" 1103 Nmih Orchard Knob Avenue Chattanooga, Tennessee. The second parcel

 addressed to 4511 St. Elmo A venue Chattanooga, Tennessee. Agents established surveillance at

 both of these addresses to await delivery of these packages.

        16.     DEA conducted surveillance and observed MARTIN enter the residence at 1103

North Orchard Knob Avenue prior to the package delivery. The package was delivered at

approximately 11 :09 am. MARTIN left the residence at approximately 11: 15 am. The postal

carrier advised an African American Male, in his thi1iies accepted the package on the front porch

of the residence. This description is consistent with MARTIN. At approximately 11 :32 am,

surveillance units observed MARTIN arrive at 4511 St. Elmo Avenue. The second package was

delivered to this address at 11 :42 hours. MARTIN accepted the package, never went into the

residence, got in his vehicle and left. Based on training, experience, and the investigation thus far,

your affiant believe this behavior is indicative of receipt of illegal contraband through the US Mail.

        17.    On August 24, 2020, TFO/Inspector Hutchison intercepted an additional suspicious

package addressed to Courtney WILLIAMS at 10130 Foothill Blvd. #417 in Rancho Cucamonga

California 91730. The return address on this package was listed as 4 513 St. Elmo Avenue,

Chattanooga, Tennessee which is directly next door to an address associated with and previously

utilized by MARTIN to receive packages. TFO/Inspector Hutchison provided your affiant a

photograph of the individual dropping off the package at the post officer. The individual depicted

in the photograph was James MARTIN aka "Fat Deuce."

       18.     Following a positive K-9 ale1i for the odor of narcotics, Inspector Hutchison

obtained and executed a federal search warrant on the package. The package contained $20,800 in



                                            Page 7 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 7 of 15 PageID #: 14
 U.S. Currency (all $20 bills). Based on your affiant's training and experience, this is indicative of

 money laundering of proceeds of illegal activity and/or payment for illegal contraband, such as

narcotics. This package was placed back in the USPS mail stream for delivery to the addressed

recipient.

        19.     On August 25, 2020, your affiant contacted SA Edward Perez, DEA Riverside

California, regarding the package being sent to the 10130 Foothill Boulevard #417 in Rancho

Cucamonga, California, 91730. SA Perez advised that he and other agents would conduct

surveillance on the delivery of the package, which was scheduled for August 26, 2020. On August

26, 2020, your affiant made contact with SA Perez. SA Perez info1med your affiant that agents

with his office along with agents from the United States Postal Inspection Service established

surveillance at the address listed on the mailed package of 1013 0 Foothill Boulevard #41 7 in

Rancho Cucamonga, California, 91730. Your affiant was informed by SA Perez that this location

had an established mail drop box that residents would come to pick up packages for their respective

addresses. TFO Perez informed your affiant that the package was scheduled to be delivered to the

drop box at 11 :45 am Pacific Standard Time (PST).

        20.    SA Perez later notified your affiant that upon delivery of the package to the drop

box, agents conduct surveillance for several hours and positively identified, based on driver's

license and probation photos, Cominey WILLIAMS as the person picking up the package.

WILLIAMS was observed taking the package to her vehicle, described as a 2017 black Toyota

Camry with the last three of the registration being 384, and leaving the complex. SA Perez advised

that surveillance attempted to follow WILLIAMS but eventually lost her in traffic and surveillance

terminated.




                                           Page 8 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 8 of 15 PageID #: 15
        21.     SA Perez also informed your affiant that upon serving a subpoena management

 office for the residence located at 1013 0 Foothill Boulevard #417 in Rancho Cucamonga,

 California he was informed the resident was Courtney WILLIAMS. WILLIAMS had also listed

the telephone number for herself as 909-477-0031 (Target Telephone #8).

        22.     Your Affiant believes that based upon the aforementioned probable cause, that

Courtney WILLAMS is using Target Cell Phone #8 to facilitate her and her associates drug

trafficking activities and in the furtherance of this drug conspiracy. I believe that obtaining the

requested geo-location of Target Cell Phone #8 through Verizon Wireless will allow investigators

to locate the subject(s) utilizing the Target Cell Phone without jeopardizing the investigation and

therefore investigators will more likely be successful in obtaining the necessary evidence to further

their investigation. I fu1iher believe that the requested search warrant will enable investigators to

more effectively collect evidence of the crimes being committed by the targeted organization,

identify locations utilized by the organization to facilitate their criminal activities, identify co-

conspirators and their locations.

        23.    In my training and experience, I have learned that Verizon Wireless is a company

that provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911 Phase

II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

"tower/face information" or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by triangulating on the device's signal using data from several of the

provider's cell towers. [Cell-site data identifies the "cell towers" (i.e., antenna towers covering



                                           Page 9 of 12
 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 9 of 15 PageID #: 16
 specific geographic areas) that received a radio signal from the cellular telephone and, in some

cases, the "sector" (i.e., faces of the towers) to which the telephone connected. These towers are

often a half-mile or more apaii, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a _wireless device does not necessarily serve every call

made to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase

II data.

           24.   Based on my training and experience, I know that Sprint can collect E-911 Phase

II data about the location of the Target Cell Phones, including by initiating a signal to determine

the location of the Target Cell Phones on Sprint network or with such other reference points as

may be reasonably available.

           25.   Based on my training and experience, I know that Verizon Wireless can collect cell-

site data about the Target Cell Phones. Based on my training and experience, I know that for each

communication a cellulai· device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as Verizon Wireless typically collect

and retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.

                                 AUTHORIZATION REQUEST

       26.       Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).




                                           Page 10 of 12

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 10 of 15 PageID #: 17
        27.     I fmiher request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

 Procedure 41(£)(3), that the Comi authorize the officer executing the warrant to delay notice until

 90 days after the collection authorized by the warrant has been completed. There is reasonable

 cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the Target

Cell Phones would seriously jeopardize the ongoing investigation, as such a disclosure would give

that person an opportunity to destroy evidence, change patterns of behavior, notify confederates,

and flee from prosecution. See 18 U.S.C. § 3103a(b)(1 ). As further specified in Attachment B,

which is incorporated into the wmTant, the proposed search warrant does not authorize the seizure

of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant

authorizes the seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510)

or any stored wire or electronic information, there is reasonable necessity for the seizure for the

reasons set fo1ih above. See 18 U.S.C. § 3103a(b)(2).

        28.    I further request that the Court direct Verizon Wireless to disclose to the

government any information described in Attachment B that is within the possession, custody, or

control of Sprint. I also request that the Court direct Verizon Wireless to furnish the government

all information, facilities, and technical assistance necessary to accomplish the collection of the

info1mation described in Attachment B unobtrusively and with a minimum of interference with

Sprint services, including by initiating a signal to determine the location of the Target Cell Phones

on Sprint network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably compensate

Verizon Wireless for reasonable expenses incurred in furnishing such facilities or assistance.




                                           Page 11 of 12
 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 11 of 15 PageID #: 18
        29.    I fmiher request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phones outside of daytime hours.

       30.     I fmiher request that the Comi order that all papers in suppo1i of this application,

including the affidavit and search warrant, be sealed until fmiher order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Additionally, this Affidavit contains statements of co-conspirators in

the investigation which, if revealed at this time, may jeopardize the safety of said individuals or

result in witness tampering or intimidation.     Accordingly, there is good cause to seal these

documents because their premature disclosure may seriously jeopardize that investigation.



                                                  Re~ :=--===-----
                                                  Rodd Watters
                                                  Task Force Officer
                                                  Drug Enforcement Administration



       Subscribed and sworn to before me on      o/./.L       IS         , 2020




       HONORABLE CHRISTOP              RH. STEGER
       UNITED STATES MAGIS              TE JUDGE




                                          Page 12 of 12
Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 12 of 15 PageID #: 19
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
THE CELLULAR TELEPHONE ASSIGNED
                                                  Case No. l:20-cr-136
CALL NUMBER 909-4 77-0031 WITH
INTERNATIONAL MOBILE EQUIPMENT
                                                  Filed Under Seal
IDENTITY "353969100530731"




                                     ATTACHMENT A


                                   Property to Be Searched


  1. The cellular telephones assigned call number 909-477-0031 with International Mobile

     Subscriber Identity "353969100530731" with listed subscriber as a with listed subscriber

     as a Courtney WILLIAMS and utilized by Courtney WILLIAMS ("Target Cell Phone

     #8"), whose service provider is Verizon Wireless, a wireless telephone service provider

     whose legal compliance center is headquaiiered at 180 Washington Valley Road,

     Bedminster NJ, 07921.


  2. Records and information associated with the Target Cell Phone #8 that are within the

     possession, custody, or control of Verizon Wireless: including information about the

     location of the cellular telephones if they are subsequently assigned a different call number.




                                          Page 1 of 1
Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 13 of 15 PageID #: 20
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

  IN THE MATTER OF THE SEARCH OF
  THE CELLULAR TELEPHONE ASSIGNED
                                                    Case No. l:20-cr-136
  CALL NUMBER 909-4 77-0031 WITH
  INTERNATIONAL MOBILE EQUIPMENT
                                                    Filed Under Seal
  IDENTITY "353969100530731"




                                        ATTACHMENT B


                                  Particular Things to be Seized


    I.      Information to be Disclosed by the Provider

         All information about the location of the Target Cell Phone #8 described in Attachment

A for a period of thirty days, during all times of day and night. "Information about the location of

the Target Cell Phone #8" includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which "cell towers" (i.e.,

antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of Verizon Wireless. Verizon

Wireless is required to disclose the Location Information to the government. In addition, Verizon

Wireless must furnish the government all information, facilities, and technical assistance necessary

to accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with Verizon Wireless services, including by initiating a signal to dete1mine the

location of the Target Cell Phone #8 on Verizon Wireless's network or with such other reference

points as may be reasonably available, and at such intervals and times directed by the government.

                                            Page 1 of 2

 Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 14 of 15 PageID #: 21
The government shall compensate Verizon Wireless for reasonable expenses incurred in furnishing

such facilities or assistance.

          This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Comi finds reasonable necessity for the seizure of the Location Info1mation. See 18

U.S.C. § 3103a(b)(2).

    II.       Information to Be Seized by the Government

IF LOCATION INFORMATION IS EVIDENCE OF A CRIME:

          All information described above in Section I that constitutes evidence of violations of Title

21 , United States Code, Sections 841(a)(l), 846, and 843(b) involving James MARTIN, Courtney

WILLIAMS, or unidentified subject(s).

          Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical expe1is under government control) are

authorized to review the records produced by the Provider in order to locate the things particularly

described in this Warrant.




                                              Page 2 of2

Case 1:20-mj-00136-CHS Document 4 Filed 09/15/20 Page 15 of 15 PageID #: 22
